IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0031
                               Filed February 16, 2022


MATTHEW DUANE MCGUIRE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Roger L. Sailer,

Judge.



      Matthew McGuire appeals following summary disposition of his application

for postconviction relief. AFFIRMED.




      Michael J. Jacobsma of Jacobsma Law Firm, P.C., Orange City, for

appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and Greer and Badding, JJ.
                                          2


BADDING, Judge.

       Matthew McGuire appeals following the district court’s grant of summary

disposition on his fourth application for postconviction relief. Singing the same

song but with a different tune, McGuire’s latest attempt to overturn a life sentence

for his second offense of second-degree sexual abuse is framed as a cruel and

unusual punishment challenge to an illegal sentence. He claims for the first time

on appeal that he “is entitled to a hearing to determine if the life without parole

sentence imposed upon him is grossly disproportionate to the crime he committed

and is, thus, cruel and unusual punishment under the Iowa Constitution, thereby

making his sentence illegal.” On our review, we find the record sufficient to

conclude that McGuire’s challenge to the legality of his sentence fails.

I.     Background Facts and Proceedings

       In separate criminal cases, McGuire was convicted of second-degree

sexual abuse of a child in 1991, and again in 2004.           Following the second

conviction, he was sentenced to life in prison without the possibility of parole.1 See

Iowa Code §§ 709.3(2), 901A.2(5) (2001).          We affirmed his conviction but

preserved his ineffective-assistance claim for postconviction relief.        State v.

McGuire, No. 4-844/04-0187, 2004 WL 2952377, at *1 (Iowa Ct. App. Dec. 22,

2004). Procedendo issued in January 2005. McGuire filed an application for

postconviction relief in April 2005, which was summarily disposed of in part and

dismissed in part by the district court and affirmed on appeal. McGuire v. State,


1In the second case, he was also convicted of two counts of indecent contact with
a child. The sentences imposed on those convictions were ordered to run
concurrently with each other and the sentence imposed for second-degree sexual
abuse.
                                         3


No. 09-1506, 2010 WL 3155233, at *1–3 (Iowa Ct. App. Aug. 11, 2010). We also

affirmed the denial of his second application, filed in 2011, as untimely. McGuire

v. State, No. 11-1722, 2013 WL 3457420, at *1 (Iowa Ct. App. July 10, 2013).

McGuire filed a third application in September 2013 that was again dismissed by

the district court. See McGuire v. State, No. 14-0867, 2015 WL 4158772, at *5

(Iowa Ct. App. July 9, 2015). In the appeal from that application, we rejected

McGuire’s challenge to the applicability of the section 901A.2(5) sentencing

enhancement to his second conviction. See id.

       McGuire filed the application precipitating this appeal, his fourth, in April

2020. In his supporting documentation, McGuire raised eight pro se claims, which

repeated the refrain that his 1991 conviction should not have been used to

enhance his 2004 conviction under section 901A.2(5). Based on these claims, he

argued his life sentence was illegal and subject to correction at any time.

       In its answer and motion for summary disposition, the State asserted the

application was barred by the statute of limitations and claim preclusion.         In

resistance, McGuire argued the evidence in his second trial was insufficient to

prove his conduct was sexual in nature, section 901A.2 violates equal protection,

and his life sentence is therefore illegal. McGuire raised additional claims in a pro

se filing,2 one of which asserted that his 1991 conviction is illegal because he “was




2 With exceptions not applicable here, Iowa Code section 822.3A (2020) prohibits
the filing of any pro se document and forecloses judicial authority to consider such
documents where, as here, the applicant is represented by counsel. The statute
took effect on July 1, 2019, prior to the commencement of this proceeding. See
2019 Iowa Acts ch. 140, § 35. Nevertheless, the district court considered
McGuire’s pro se filings.
                                        4


under the age of 18 during part of the time frame the State claims that this crime

occurred.”

       Following the State’s response to each of the issues and McGuire’s pro se

reply, the matter proceeded to hearing, after which the State’s motion for summary

disposition was granted. McGuire appeals.

II.    Standard of Review

       We review summary disposition rulings in postconviction proceedings for

legal error, but our review of constitutional claims is de novo. Linn v. State, 929

N.W.2d 717, 729 (Iowa 2019).

III.   Analysis

       Forgoing the issues he raised in district court,3 McGuire’s sole claim on

appeal is that he “is entitled to a hearing to determine if the life without parole

sentence imposed upon him is grossly disproportionate to the crime he committed

and is, thus, cruel and unusual punishment under the Iowa Constitution thereby

making his sentence illegal.” As the State points out, no meaningful claim was

made or ruled on in the district court proceedings concerning whether McGuire’s

sentence of life imprisonment without the possibility of parole was cruel and

unusual punishment.4


3 We deem any challenge to the entry of summary disposition on issues raised
below but not disputed on appeal waived. See Hyler v. Garner, 548 N.W.2d 864,
870 (Iowa 1996) (“[O]ur review is confined to those propositions relied upon by the
appellant for reversal on appeal.”).
4 The only reference to cruel and unusual punishment we can find in the written

record was in postconviction counsel’s supplemental resistance to summary
disposition, which passively suggested McGuire might have been a juvenile when
he committed the act underlying his first conviction, so “an argument for cruel and
unusual punishments need[s] developed through discovery.” The same argument
was mentioned by McGuire at the hearing on the State’s motion for summary
                                           5


       A sentence that is illegal by virtue of the prohibition against cruel and

unusual punishment may be corrected at any time. See Veal v. State, 779 N.W.2d

63, 64–65 (Iowa 2010). That said, when a sentence is alleged to be constitutionally

illegal for the first time on appeal, as it is here, the lack of development of the claim

in district court might leave us with more questions than answers. State v. Hoeck,

843 N.W.2d 67, 71 (Iowa 2014). As a result, the supreme court has suggested

that it may be a disservice for us to decide such “claims without a thorough vetting

of the claims in the district court.” 5 Id. But while McGuire’s claims are composed

with a melody of sentence illegality, he really only forwards substantive claims

relating to the underlying proceedings, tacking on allegations that his sentence is

illegal as cruel and unusual because his substantive claims are meritorious.

       Before addressing these claims, we begin with a brush up on McGuire’s

initial reference to Bruegger, which states “an individualized assessment of

punishment should be permitted” when “a case involves an unusual combination

of features that converge to generate a high risk of potential gross

disproportionality.” 773 N.W.2d at 884. Those features are “a broadly framed

crime, the permissible use of preteen juvenile adjudications as prior convictions to

enhance the crime, and a dramatic sentence enhancement for repeat offenders.”

Id.



disposition, although it was not separately listed as an issue by the parties or ruled
upon by the court.
5 One option to alleviate this dilemma would be to remand the matter to the district

court for hearing, as McGuire requests, which would be in line with the general rule
that issues not raised in district court will not be considered on appeal. See Hoeck,
843 N.W.2d at 71. We find that avenue unnecessary with the record made here.
Cf. State v. Bruegger, 773 N.W.2d 862, 884 (Iowa 2009) (remanding to give the
defendant an opportunity to further develop the record).
                                         6


       As to the breadth of the crime, McGuire cobbles his analysis together with

a hope that our supreme court will overrule its prior caselaw. That hope was

pinned on a case that was pending before our supreme court when briefing was

done in this case—State v. Montgomery, 966 N.W.2d 641 (Iowa 2021). Similar to

the argument made in that case, McGuire asserts that the “‘sexual in nature’

standards” set forth in State v. Pearson, 514 N.W.2d 542 (Iowa 1994) should be

re-examined to “interpret Iowa’s sexual abuse statute to require that the defendant

act with some sexual motive or intent to gratify either themselves or the victim

sexually.”6 He posits that because “insufficient evidence was proved at his 1991

trial to show [he] acted with a sexual motive or intent to sexually gratify himself,”

the 1991 conviction used to enhance the 2004 conviction “would not stand” in the

event Pearson is overruled. If that occurs, McGuire argues that “using a conviction

that could not be proven under today’s legal standard to impose the harshest

punishment that exists in the state of Iowa . . . would offend all notions of

fundamental     fairness   and   would   certainly   weigh    in   favor   of   gross

disproportionality.”

       McGuire’s hope was not fulfilled by the supreme court in Montgomery,

which declined to overrule Pearson and reaffirmed its holding, repeating: “The

legislature codified a sexual gratification element for lascivious acts but not for

sexual abuse, which can be proven by sexual contact without a motive of sexual

gratification.” Montgomery, 966 N.W.2d at 646. Because McGuire’s claim of


6 Pearson held “that a sex act for purposes of Iowa Code section 702.17 does not
have to be made to arouse or satisfy the sexual desires of the perpetrator or the
victim, so long as the act is ‘sexual in nature.’” Montgomery, 966 N.W.2d at 650
(citing Pearson, 514 N.W.2d at 455).
                                          7


disproportionality is based on a new standard that has been rejected by the

supreme court, we do not consider his argument on this point any further. Though

we do note that in relation to this feature of gross disproportionality, McGuire

agrees that his crime did not involve “statutory rape in the so-called Romeo and

Juliet type of relationships,” but instead involved “second degree sexual abuse

where sexual contact occurs with a child under th[e] age of 12.” McGuire’s conduct

was much more objectionable and downplays any inference of gross

disproportionality. Cf. State v. Oliver, 812 N.W.2d 636, 651 (Iowa 2012).

       Assuming the continued viability of Pearson, McGuire alternatively

contends that the trial court in his second criminal case expressed concern that

the court in his first criminal case did not require the State to prove his conduct

was sexual in nature under Pearson. Thus, according to McGuire, “the record

reflects enough doubts to undermine confidence that the evidence” used to convict

him “in 1991 conformed to the legal standard required to prove [him] guilty of the

offense being used to enhance” his second sentence and “would weigh in favor of

disproportionality.” Same song, different tune. This is not a substantive challenge

to the sentence as illegal, but is instead a repackaging of the claim raised in his

third application for postconviction relief—that his first conviction is invalid

“because the jury instruction did not require the court to find the contact was sexual

in nature” and it therefore could not be used to enhance the sentence of his second

conviction. McGuire, 2015 WL 4158772, at *2–5. The district court correctly

concluded that ground was finally adjudicated and may not be the basis for a

subsequent application for postconviction relief. See Iowa Code § 822.8.
                                           8


       Next, as to the use of preteen juvenile adjudications to enhance a

subsequent crime, McGuire argues that he might have been a juvenile at the time

of the offense resulting in his first conviction, given the span of time the trial

information alleged his act to have occurred—between July 1986 and October

1989—and his birthdate in September 1968. According to McGuire, “[t]his means

[he] could have been age 17 when the offense occurred,” thus implicating recent

supreme court cases “related to cruel and unusual punishment as it pertains to

youths and juveniles.” As the district court noted, the verdict following the bench

trial in the first case specifically found McGuire committed a sex act on October 30,

1989, after he reached the age of majority. It’s true “that a past act as a juvenile

is not comparable to an adult act,” Bruegger, 773 N.W.2d at 885, but here McGuire

was an adult. To the extent McGuire claims his brain remained adolescently

underdeveloped even if he was not a juvenile, a line has been drawn and youthful-

offender considerations do not apply to adult offenders. See State v. Lyle, 854

N.W.2d 378, 403 (Iowa 2014). At the end of the day, McGuire’s “age at the time

of his first offense does not support an inference that this sentence is grossly

disproportionate.” See Oliver, 812 N.W.2d at 652.

       Turning to the third factor, dramatic sentencing enhancement for repeat

offenders, McGuire highlights the enhancement of his sentence as a repeat

offender from a term of imprisonment not to exceed twenty-five years with a

mandatory minimum of 70% to life without the possibility of parole. In considering

this factor, we note our “substantial deference to the penalties the legislature has

established,” the rarity “that a sentence will be so grossly disproportionate to the

crime to . . . warrant further review,” and the fact “that a recidivist offender is more
                                            9


culpable and thus more deserving of a longer sentence than a first-time offender.”

Id. at 650.

       On our review, we find no inference of disproportionality, so McGuire’s

challenge to the legality of his sentence fails. See id. at 647 (“The first step in [the

gross-disproportionality] analysis . . . requires a reviewing court to determine

whether a defendant’s sentence leads to an inference of gross disproportionality.

. . . If, and only if, the threshold test is satisfied, a court then proceeds to steps two

and three of the analysis.”).

       In his final coda on appeal, McGuire claims the district court in his second

proceeding might not have conducted an adequate colloquy to ensure his

stipulation to his prior conviction was knowing and intelligent, which would weigh

in favor of gross disproportionality. This is a procedural claim that has nothing to

do with the legality or gross disproportionality of McGuire’s sentence. It was not

raised below, is not preserved, and cannot be raised for the first time on appeal.

See Tindell v. State, 629 N.W.2d 357, 359 (Iowa 2001) (noting rules and caselaw

“allow challenges to illegal sentences at any time, but they do not allow challenges

to sentences that, because of procedural errors, are illegally imposed”). In any

event, we have already observed in one of McGuire’s appeals that

       [b]efore sentencing, the court conducted a colloquy with McGuire,
       which included informing him of the impact of his prior conviction on
       the imposition of his current sentence. Moreover, the State made an
       offer of proof of the prior conviction during McGuire’s bench trial, and
       McGuire admitted to having committed the prior offense during his
       trial.

McGuire, 2010 WL 3155233, at *3.
                                         10


IV.    Conclusion

       We affirm the entry of summary disposition on McGuire’s application for

postconviction relief, and we reject his challenge to his sentence as illegal.

       AFFIRMED.